AYRES, Judge.
This is a companion case to that of Ray v. State Farm Mutual Automobile Insurance Company el al., 152 So.2d 566.
Involved is a claim for hospital and medical expenses incurred in the treatment of Mrs. Ray for the injuries sustained in the accident referred to in the companion case, as well as a claim for compensation for property damage to plaintiff’s automobile. Having concluded that plaintiff’s negligence was a contributing factor in the occurrence of the accident, he is barred from recovery because of contributory negligence.
The judgment rejecting plaintiff’s demands should be, and it is hereby, affirmed at plaintiff-appellant’s cost.
Affirmed.